Exhibit STANDARD FORMINDUSTRIAL BUILDING LEASE(SINGLE-TENANT) 1.BASIC TERMS.This Section 1 contains the Basic Terms of this lease (this “Lease”) between Landlord and Tenant, named below.Other Sections of the Lease referred to in this Section 1 explain and define the Basic Terms and are to be read in conjunction with the Basic Terms. 1.1. Effective Date of Lease:March 14, 1.2. Landlord:FR York Property Holding, LP, a Delaware limited partnership 1.3. Tenant:United Natural Foods, Inc. 1.4. Premises:A building commonly known as 225 Cross Farm Lane, York, Pennsylvania, and containing approximately 675,000 rentable square feet, as legally described on Exhibit A attached hereto. 1.5. Lease Term: Twelve (12) years (“Term”) commencing June 1, 2008 (“Commencement Date”) and ending, subject to Section 2.3 below, on May 31, 2020 (“Expiration Date”). 1.6. Permitted Uses:(See Section 4.1) Warehousing, distribution and any other use not prohibited by applicable zoning laws or regulations and approved in writing by Landlord, which shall not be unreasonably withheld, conditioned or delayed 1.7. Tenant’s Guarantor:None 1.8. Brokers:(See Section 23; if none, so state):(A) Tenant’s Broker:NAI Brannen Goddard; and (B) Landlord’s Broker:CB Richard Ellis 1.9. Security/Damage Deposit:None 1.10. Exhibits to Lease:The following exhibits are attached to and made a part of this Lease. (If none, so state):A (legal description); B (Tenant Operations Inquiry Form); C (Tenant Improvements), D (Confirmation of Commencement Date); E (Broom Clean Condition and Repair Requirements); Exhibit F (Signage Plan); Addendum 1 (Renewal Option); and Addendum 2 (Purchase Option) 2.LEASE OF PREMISES; RENT. 2.1.Lease of Premises for Lease Term.Landlord hereby leases the Premises to Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and subject to the conditions of this Lease. 2.2.Types of Rental Payments. Tenant shall pay net base rent to Landlord in monthly installments, in advance, on the first day of each and every calendar month during the Term of this Lease (the “Base Rent”) in the amounts and for the periods as set forth below: Rental Payments Lease Period Annual Base Rent Monthly Base Rent , 2008 – May 31, 2008 $0.00 $0.00 June 1, 2008 – May 31, 2009 $2,558,250.00 $231,187.50 June 1, 2009 – May 31, 2010 $2,619,000.00 $218,250.00 June 1, 2010 – May 31, 2011 $2,666,250.00 $222,187.50 June 1, 2011 – May 31, 2012 $2,754,000.00 $229,500.00 June 1, 2012 – May 31, 2013 $2,821,500.00 $235,125.00 June 1, 2013 – May 31, 2014 $2,889,000.00 $240,750.00 June 1, 2014 – May 31, 2015 $2,963,250.00 $246,937.50 June 1, 2015 – May 31, 2016 $3,037,500.00 $253,125.00 June 1, 2016 – May 31, 2017 $3,111,750.00 $259,312.50 June 1, 2017 – May 31, 2018 $3,192,750.00 $266,062.50 June 1, 2018 – May 31, 2019 $3,273,750.00 $272,812.50 June 1, 2019 – May 31, 2020 $3,354,750.00 $279,562.50 Tenant shall also pay all Operating Expenses (defined below) and any other amounts owed by Tenant hereunder (collectively, “Additional Rent”).In the event any monthly installment of Base Rent or Additional Rent, or both, is not paid within 5 days of the date when due, a late charge in an amount equal to 5% of the then delinquent installment of Base Rent and/or Additional Rent (the “Late Charge”; the Late Charge, Default Interest, as defined in Section 22.3 below, Base Rent and Additional Rent shall collectively be referred to as “Rent”), shall be paid by Tenant to Landlord, c/o First Industrial Investment, Inc., 75 Remittance Drive Suite 1066, Chicago IL 60675-1066, or if sent by overnight courier, The Northern Trust Company, 350 North Orleans, 8th Floor
